Citation Nr: 1707472	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  11-22 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected condition.  

2.  Entitlement to an increased disability rating greater than 30 percent for endometriosis, vaginal cuff with painful defecation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1989 to March 1992 in the United States Army.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2014, the Board reopened the service connection claim and remanded both claims for further development.  The case has been returned for appellate consideration.  

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Endometriosis does not manifest as lesions involving the bowel or bladder confirmed by laparoscopy or heavy or irregular bleeding not controlled by treatment.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for endometriosis with hysterectomy have not been met. 38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.116, Diagnostic Codes 7618, 7629 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As the Board is remanding the Veteran's claim of entitlement to service connection for a psychiatric disorder, no discussion of VA's duties to notify and assist is necessary for that claim.  

For the increased rating claim, VA's duty to notify was satisfied by a February 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records pertinent to the years after service are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim being decided herein.  The Veteran was also afforded VA examinations in August 2009 and January 2015.  The Board finds that the VA examinations in this case are adequate, as they are predicated on an examination and fully address the rating criteria that are relevant to rating the disability in this case.  These examinations also included the Veteran's subjective complaints about her disability and the objective findings needed to rate the disability.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since she was last examined.  38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  

Next, the Board regrets the Veteran's impression that VA examiners did not provide adequate examination in August 2009 and January 2015.  However, the Board is entitled to assume the competence of a VA examiner.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  Additionally, upon review of the VA examination reports, the Board notes that the examiners detailed the Veteran's symptoms, indicated review of the medical records in the claims file, and provided explanations for any shortcomings, in particular, the August 2009 examiner's reason for not providing a pelvic examination.  Regardless, the findings of the August 2009 examination are not inconsistent with the findings at the January 2015 VA examination, and the findings in both examinations are validated by contemporaneous medical records.  In addition, the Veteran and her representative have not specifically alleged that the January 2015 examination was inadequate.

Finally, the Board finds compliance with the prior remand.  Here, the prior remand directed the RO to attempt to obtain outstanding VA records, and to provide examinations for the Veteran's claims.  VA treatment records were obtained in January and February 2015, and a VA examination was provided in January 2015.  It appears the Veteran ceased seeking treatment with VA in approximately July 2012.  Thus, the Board finds there has been substantial compliance with the prior remand.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

	Factual History

By way of history, the Veteran was diagnosed with endometriosis through laparoscopy in 1993.  She underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy in November 1997 and September 2000, respectively.  She submitted a claim of entitlement to an increased rating for endometriosis, vaginal cuff with painful defecation, in January 2009.  

Of record are private treatment record from January and February 2009 documenting treatment for right sided joint pain.  On presentation, the Veteran indicated that she had developed pelvic pain that was unrelieved by progesterone.  The medication reportedly caused weight gain.  She reported that she developed severe irritability having to deal with the pain.  The pain was described as a stabbing pain in the right posterior hip occurring regularly every month from the 20th of every month to the fourth of the following month.  She indicated that she experienced abdominal and pelvic pain in the right lower quadrant.  She reported experiencing severe constipation, but denied diarrhea.  She denied fever, chills, night sweats, or unexplained weight loss.  She did report having hot flashes and continued difficulty in sleeping.  The February 2009 treatment note shows that the Veteran did receive an injection that did provide some relief in the hip and pelvic pain.  

In March 2009, the Veteran sought private care after experiencing a severe exacerbation of pain during the previous night.  Pain medications were not providing tolerable pain relief at current dosage levels.  In late March and early April 2009, the Veteran received a series of right superior hypogastric block injections.  

February 2009 treatment records from the Jacksonville Naval Hospital show the Veteran reporting severe disabling pain that was located primarily in her back and right hip.  She expressed her belief that adhesions and endometriosis had traveled to her hip, causing the pain.  She reported occasional cyclic pelvic pain, dyschezia, and dyspareunia.  

January and February 2009 treatment records from the Jacksonville Naval Hospital show the Veteran reporting a history of chronic abdominal pain.  

VA provided an examination for this claim in August 2009.  On physical examination, the Veteran requested that a pelvic examination be deferred, indicating that the last pelvic examination conducted was in February 2009, resulting in severe, uncomfortable pain.  Pelvic pain was described as continuous.  The examiner also identified frequent abdominal pain.  Also described were continuous bowel and bladder symptoms such as dysuria.  

In her February 2010 notice of disagreement, the Veteran described having to take continuous pain medication for pelvic pain that was uncontrollable with oral medication, resulting in spinal blocks to treat the pain.  

March 2010 VA treatment records document the Veteran at a gynecology consultation for pelvic cramps.  The attending physician assessed vaginal cuff endometriosis and status-post pelvic cleanout for severe endometriosis.  A follow-up record in April 2010 shows the Veteran still reporting pelvic cramps with night sweats and hot flashes.  The attending physician indicated the possibility that the Veteran may still have some ovarian tissue residually present.  A pelvic examination showed good estrogen effect, absent uterus/adnex, and a tender vaginal cuff "in area of 0.2 cm nodule", which itself was tender.  The VA physician assessed vaginal cuff endometriosis status-post total abdominal hysterectomy and bilateral salpingo-oophorectomy.  In May 2010, the Veteran presented for a follow-up, noting that her symptoms were much improved with no more pelvic pain with walking, much less insomnia, and less hot flashes.  A pelvic examination showed fair estrogen effect with much less tender vaginal cuff and the two previous bebes having coalesced into a single 3 mm nodule in the left angle of the cuff.  No other masses were reported.  The clinical impression was vaginal cuff endometriosis, improved.  The Veteran continued to improve with less pelvic pain in July 2010.  However, she still reported night sweats and a current problem of vaginal dryness which made intercourse difficult.  A pelvic examination showed vaginal atrophy, a non-tender cuff, and a 2 mm nodularity in the left cuff angle.  

Next, the Veteran presented for a gynecology consultation in May 2011 at the VA medical center.  Then, the Veteran reported doing well with no pelvic pain problems.  She remained on Estrace 0.5 mgm/Provera 2.5 mg nightly, with Estrace vaginal cream twice weekly.  A pelvic examination showed good estrogen effect, a clean vaginal cuff with no bleeding.  There was no discharge and the examination showed no tenderness throughout.  The attending physician reached a clinical impression of menopausal state, nicely corrected, status-post total abdominal hysterectomy and bilateral salpingo-oophorectomy for endometriosis, and vaginal cuff endometriosis, resolved.   

However, in her August 2011 Substantive Appeal, the Veteran reported that her pelvic pain was not controlled by medication and that she still had pelvic pain that required epidural blocks.  

Subsequent VA treatment records from April 2012 show the Veteran presenting for an annual visit which was also for follow-up on multiple problems.  The Veteran was taking methyl progesterone acetate three times per week to suppress abdominal wall endometriosis.  However, the Veteran reported no abdominal pain at that time.  

In a May 2014 Appellant Brief, the Veteran's representative contended that the Veteran's pelvic pain and heavy bleeding, both uncontrolled by medication, were not considered in the VA examination of record.  

The Veteran underwent another VA examination in January 2015.  The examiner assessed status-post total abdominal hysterectomy with bilateral salpingo-oophorectomy for endometriosis in 1997 and 2000.  After examining the Veteran and reviewing her medical records, the examiner found that the Veteran did not presently have any symptoms related to a gynecological disorder.  The examiner further found no evidence of endometriosis.  The Veteran reported that she had pain in her back radiating to her right lower quadrant intermittently.  No other symptoms were voiced at that time other than vaginal dryness.  On examination, the abdomen was soft and nontender with no guarding.  A pelvic examination showed no lesions, ulcerations, and normal female hair distribution.  The urethral meatus was within normal limits.  The vagina had decreased rugae, no discharge, normal color, and decreased turgor.  It was mildly atrophic.  There was no cystocele, rectocele, or vaginal vault prolapse.  The cervix and uterus were absent.  The parametria had no masses, was nontender, and ovaries were absent.  On palpation, no vaginal cuff nodules were found.  The examiner did note subjective pain on palpation of the lateral to the right pubic bone.  No pain was elicited in the internal examination.   

The examiner assessed the Veteran with status-post total abdominal bilateral hysterectomy and bilateral salpingo-oophorectomy in 1997 and 2000, respectively.  The examiner found no objective evidence of bowel or bladder dysfunction secondary to the endometriosis on the post-menopausal examination.  The Veteran had reported that she works two days per week.  However, the examiner indicated that this limitation was unlikely due to endometriosis, referring to her other disorders as likely causes for such limitation.  The examiner did note that he was unable to answer rationally for the question of her work, however.  Concluding, the examiner noted that the Veteran was angry and requested another gynecologist examination because she was informed that the examiner was unable to feel endometriosis on examination.  

The Board has conducted a thorough review of the evidence of record.  Other VA treatment records document diagnoses of endometriosis.  However, those not mentioned in the instant decision do not provide insight into the severity of the Veteran's disorder.  

Law and Analysis

The Veteran seeks a rating higher than 30 percent for endometriosis status-post total abdominal bilateral hysterectomy and bilateral salpingo-oophorectomy.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2009).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Based on the evidence presented, the Board finds that the preponderance of the evidence is against a rating higher than 30 percent for the Veteran.  Initially, it is undisputed that the Veteran has had full removal of the uterus and ovaries in surgeries in 1997 and 2000.  She is in receipt of a 50 percent disability rating for these procedures under Diagnostic Code 7617, and this facet of her disability picture is not on appeal.  

The Veteran's endometriosis has been separately rated as 30 percent disabling under Diagnostic Code 7629 for the duration of the appeal.  

Under Diagnostic Code 7629, which rates endometriosis, a 50 percent rating, the next higher rating, requires lesions involving bowel and bladder confirmed by laparoscopy, pelvic pain or heavy or irregular bleeding not controlled by treatment, and bowel and bladder symptoms.

In this regard, the Board finds that the Veteran's private treatment records, treatment records at the Jacksonville Naval Hospital, or VA treatment records do not reflect any bowel or bladder lesions confirmed by laparoscopy.  The Board notes that the Veteran underwent a prior laparoscopy to diagnose her endometriosis, but that procedure did not show bowel or bladder lesions.  In making these findings, the Board finds the findings of the August 2009 and January 2015 examinations to be probative.  Specifically, the January 2015 VA examination included a pelvic examination that showed no evidence of endometriosis.  VA treatment records from 2011 and 2012, the most recent VA treatment of record because the Veteran ceased treatment with VA shortly thereafter, show improving symptoms, with the attending physician in a May 2011 visit indicating that vaginal cuff endometriosis had resolved.  The Board accords these findings more probative weight than the findings of a VA physician in April 2010, who acknowledged a possibility that the Veteran may still have some ovarian tissue residually present.  Regardless, the evidence still does not show lesions involving the bowel and bladder confirmed by laparoscopy.  

The Board has also considered the Veteran's lay statements describing the presence of endometriosis, heavy bleeding, and bowel involvement by way of painful defecation.  In this regard, the Board recognizes that it is contrary to the law to categorically reject non-expert diagnosis opinions, based solely on the fact that the person offering the opinion is not an expert.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Whether non-expert (lay) diagnoses or nexus opinions are competent evidence depends on the on the question at issue and the particular facts of the case. 

In Jandreau, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer. Id. at n.4.  In Davidson, the Federal Circuit drew from Jandreau to explain its holding that non-expert nexus opinion evidence may not be categorically rejected.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question involving a diagnoses or nexus and whether such diagnoses or nexus opinions could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, the Veteran is competent to comment on observable symptoms such as pelvic pain and bleeding.  However, her reports are not born out by objective evidence of record.  In addition, any statements made by her regarding the presence of lesions involving bowel or bladder were made without the benefit of laparoscopic inspection, and she has not demonstrated the requisite medical knowledge or education to render an opinion for such symptoms.  In any event, the Veteran's statements are outweighed by the competent and probative objective evidence of record, which showed improving symptoms from 2010 to the VA examination in January 2015.  Further, even granting full weight to the Veteran's statements, it is unclear that reported symptoms would satisfy the criteria for a 50 percent rating under Diagnostic Code 7629.  

Therefore, the Board concludes that as the Veteran has managed her pelvic pain with medication and furthermore did not have any reported bowel or bladder related lesions, the preponderance of the evidence is against the claim for a rating higher than 30 percent for endometriosis under Diagnostic Code 7629 during the pendency of the appeal.  As there is no other potentially applicable Diagnostic Code, the preponderance of the evidence is against the claim of entitlement to an evaluation in excess of 30 percent for endometriosis; therefore, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107 (b).

	Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's endometriosis is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  Throughout the appeal, the evidence has shown complaints of pelvic pain, abdominal pain, right hip pain, back pain, vaginal dryness, vaginal tenderness, dyschezia (painful defecation), and dyspareunia (painful sexual intercourse).  These symptoms are not all specifically contemplated by Diagnostic Code 7629, and the Board is not able to conclude that, if these conditions were all attributable to endometriosis, the Veteran's disability picture is adequately contemplated by the diagnostic criteria.  However, it is unclear from the record whether all these symptoms are attributable to endometriosis.   For instance, VA treatment records throughout the course of the appeal have documented diagnoses of internal hemorrhoids, menopause, and arthralgia of the right hip.  February 2009 private treatment records document diagnoses of lumbosacral spondylosis without myelopathy.  In short, the Veteran has multiple disorders that are relevant to the various symptoms over the course of the record.  It is unclear whether these are attributed to endometriosis elsewhere.  However, the August 2009 and January 2015 VA examinations did not indicate as much.  

Regardless, even if the Board were to concede that the Veteran's disability picture is not adequately contemplated by the rating criteria, the evidence still does not exhibits other factors such as marked interference with employment and frequent hospitalizations.  The Board does note that the Veteran has worked part-time for portions of the appeal, and in January 2015, a VA examiner acknowledged that the Veteran worked only two times per week.  However, it is clear from the examination report that the examiner did not find the Veteran's endometriosis to be the cause of any limitations in the Veteran's ability to work.  Thus, even assuming for the sake of argument that the first step of Thun is met, step two is not, and the Board concludes that referral for extraschedular consideration is not warranted here.  

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

A disability rating in excess of 30 percent for endometriosis, vaginal cuff with painful defecation, is denied.  


REMAND

Remand is necessary prior to adjudication of the Veteran's claim of entitlement to service connection for a psychiatric disorder.  In the September 2014 remand, the Board reopened claims of entitlement to service connection for a nervous and depressive disorders, and recharacterized the issue as a claim of entitlement to service connection for a psychiatric disorder.  On remand, an addendum opinion was obtained that determined whether the Veteran's diagnosed depression or dysthymia were caused or aggravated by her service-connected endometriosis.  However, the record shows diagnoses of other psychiatric conditions during the appeal period.  Specifically, VA treatment records from 2011 and 2012 show diagnoses of posttraumatic stress disorder (PTSD), anxiety, depression, panic attacks, and dysthymia.  

Here, the Board will broadly interpret the claims for a psychiatric disorder, to include the diagnosed conditions over the course of the appeal.  The Court has held that claims for service connection for one psychiatric disorder encompasses claims of service connection for all psychiatric disabilities. Clemons v. Shinseki, 23 Vet. App 1 (2009).  As PTSD is one of the claimed conditions, the Board finds that VA has not notified the Veteran of the information or evidence that is necessary to substantiate a claim of service connection for PTSD or other psychiatric disorder due to personal assault pursuant to 38 C.F.R. § 3.304 (f).  On remand, corrective notice in accordance with 38 C.F.R. § 3.304(f)(5) should be sent to the Veteran.  The Board understands that there is no evidence of personal assault in the service treatment records.  However, post-service records from 1994 show the Veteran receiving treatment for kicks to the face and body from her now-ex-spouse.  Further, with a documented history of abuse, the Board finds that notice pursuant to 38 C.F.R. § 3.304(f)(5) is warranted.

Next, in light of the additional psychiatric diagnoses during the claim and appeal period, the Board finds that the Veteran should be afforded a VA examination to determine whether she currently has a psychiatric disorder that is related to her period of service or caused or aggravated by a service-connected disorder.  

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the evidence she must submit to substantiate her claim for service connection for PTSD or other psychiatric disorder based upon in-service personal assault.

2.  Afford the Veteran a VA psychiatric examination to determine the nature and etiology of all current psychiatric disorders. The examiner should report all current diagnoses. 

a.  For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the psychiatric disorder was incurred in or is related to military service. 

b.  For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the psychiatric disorder is proximately due to or the result of the service-connected endometriosis and residuals of hysterectomy and bilateral salpingo-oophorectomy procedures. 

c.  For each diagnosis, the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., 50 percent or more probable) that the psychiatric disorder is chronically aggravated or worsened by the service-connected endometriosis and residuals of hysterectomy and bilateral salpingo-oophorectomy procedures, regardless of the date of onset of either disorder?  If and only if the examiner believes that there is chronic aggravation or worsening of a psychiatric disorder by the Veteran's service-connected endometriosis disability, the examiner should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

Any opinion rendered must reflect consideration of the following: 1) the Veteran's competent lay statements; 2) VA treatment records from September 2010 listing Axis IV "chronic pain" as one of several factors affecting the Veteran's Axis I diagnosis of depression; and 3) the October 2009 VA examination where the examiner listed Axis IV chronic pain as one of the factors affecting the Axis I diagnoses of depression and dysthymia.  

The examiner should provide a complete rationale for each opinion rendered.

3.  Thereafter, readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


